IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-20934
                        Conference Calendar
                         __________________


JOHNNY RAY ROBINSON,

                                     Plaintiff-Appellant,

versus

R. OWENS, Lt.; D. PROPES;
P. TEDFORD, Capt.,

                                     Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-94-3810
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Johnny Ray Robinson appeals the district court's 28 U.S.C.

§ 1915(d) dismissal with prejudice of his 42 U.S.C. § 1983

action, in which he alleges that the defendants conspired to file

false disciplinary reports against him and to transfer him to a

more restrictive prison unit in retaliation for his use of the

prison grievance system and for filing a § 1983 action.    Robinson

has not alleged sufficient facts to support his claim of

retaliation by a prison official.   See Woods v. Smith, 60 F.3d

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-20934
                                -2-

1161, 1166 (5th Cir. 1995), cert. denied, 116 S. Ct. 800 (1996).

Because Robinson has abandoned his claims of racial

discrimination and constitutionally inadequate prison conditions

by failing to argue them on appeal, we will not address them.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     We warn Robinson that the filing of frivolous appeals will

result in additional sanctions.   E.g., Smith v. McCleod, 946 F.2d

417, 418 (5th Cir. 1991); Jackson v. Carpenter, 921 F.2d 68, 69

(5th Cir. 1991).   If Robinson has any other appeals pending in

this court at this time, he should review them in light of the

foregoing warning and move to withdraw any appeal that is

frivolous.

     AFFIRMED.